Exhibit 10.1
 
 COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement, dated as of October 10, 2008 (this
“Agreement”) is entered into by and among Znomics, Inc., a Nevada corporation
(the “Company”), and the persons and entities (each an “Investor” and
collectively, the “Investors”) listed on the Schedule of Investors attached as
Exhibit A (the “Schedule of Investors”).
 
Recitals
 
WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, shares of the Company’s Common Stock (the
“Shares”) on the terms and conditions set forth in this Agreement.
 
Agreement
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
representations set forth below, the parties hereto, intending to be bound,
hereby agree as follows:
 
1. Purchase and Sale of the Shares.  Subject to the terms and conditions of this
Agreement, each Investor agrees, severally and not jointly, to purchase, and the
Company agrees to sell and issue to each Investor, the number of Shares equal to
(a) the amount set forth in the column designated “Aggregate Price of Shares”
opposite such Investor’s name on the Schedule of Investors divided by (b) the
last sale price of the Company’s Common Stock on the second trading day
following the date on which this Agreement is announced by the Company under
cover of a Current Report on Form 8-K.
 
2. Closing and Delivery.  The purchase and sale of the Shares shall occur at a
closing (the “Closing”) to be held at such place and time as the Company and the
Investors may determine.  At the Closing, the Company will issue, as promptly
thereafter as practicable, a stock certificate, registered in the name of each
Investor, reflecting the amount of Shares purchased.
 
3. Representations and Warranties of Investors.  Each Investor, severally and
not jointly, represents and warrants to the Company as follows:
 
(a) Investor acknowledges that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”), or qualified under any other
applicable blue sky laws in reliance, in part, on the representations and
warranties herein.  Such Shares are being acquired by Investor for investment
purposes, for Investor’s own account only, and not for sale or with a view to
distribution of all or any part of such Shares.  Investor does not presently
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person
with respect to, any of the Shares.
 
(b) Investor is an “accredited investor” as such term is defined in Regulation
230.501(a) promulgated under the Act.  Investor has such knowledge and
experience in financial and business matters that Investor is capable of
evaluating the merits and risks of the acquisition of the Shares.  Investor is
financially able to bear the economic risk of the investment, including the
total loss thereof.
 
(c) Investor understands that the Shares are “restricted securities” under the
federal securities laws in that such securities will be acquired from the
Company in a transaction not involving a public offering, and that under such
laws and applicable regulations such securities may be resold without
registration under the Act only in certain limited circumstances and that
otherwise such securities must be held indefinitely.   Investor understands that
the Shares shall not be transferable except in compliance with the provisions of
the Act, applicable state securities laws and the terms and conditions of this
Agreement.
 
(d) Without in any way limiting the representations set forth above, Investor
further agrees not to make any disposition of all or any portion of the Shares
purchased hereunder or issuable upon exercise of conversion or other rights
which are a part of the Shares unless and until:
 
(i) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement and any applicable requirements of state securities laws;
or
 
(ii) (x) Investor shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and (y) if reasonably
requested by the Company, Investor shall have furnished Company with a written
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of any securities under the Act or the
consent of or a permit from appropriate authorities under any applicable state
securities law.
 
(e) Investor understands that the certificates evidencing the Shares may bear
one or all of the following legends:
 
(i) THE OFFER AND SALE OF THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER THE ACT OR, IN THE OPINION OF COMPANY COUNSEL
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
 
(ii) Any legend required by applicable state securities laws.
 
4. Representations and Warranties of the Company.  The Company represents and
warrants to the Investors as follows:
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. The Company has the requisite
corporate power and authority to own and operate its properties and assets, to
carry on its business as presently conducted, to execute and deliver this
Agreement and to issue and sell the Shares.
 
(b) All corporate action on the part of the Company and its directors and
officers necessary for the authorization, execution and delivery of this
Agreement by the Company, the authorization, sale, issuance and delivery of the
Shares, and the performance of all of the Company’s obligations under this
Agreement has been taken or will be taken prior to the Closing. This Agreement,
when executed and delivered by the Company, shall constitute a valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
limited by laws of general application relating to bankruptcy, insolvency and
the relief of debtors, and as limited by rules of law governing specific
performance, injunctive relief or other equitable remedies and by general
principles of equity.
 
5. Miscellaneous.
 
(a) Entire Agreement; Amendment.  This Agreement constitutes the full and entire
understanding and agreements between the parties with respect to the subject
hereof.  Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated verbally, but only by a written instrument signed by
the Company and the Investors holding a majority of the Shares issued pursuant
to this Agreement (excluding any of such shares that have been sold to the
public or pursuant to Rule 144).
 
(b) Lock-up.  Each Investor hereby agrees, itself, that from the date hereof and
until 180 days after date hereof (the “Lock-up Period”), such Investor shall not
offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, any shares of Common Stock or securities convertible into or
exchangeable or exercisable for any shares of Common Stock, enter into a
transaction which would have the same effect, or enter into any swap, hedge or
other arrangement that disposes of, in whole or in part, any of the economic
consequences of ownership of shares of Common Stock, whether any such
aforementioned transaction is to be settled by delivery of shares of Common
Stock or such securities, in cash or otherwise, or publicly disclose the
intention to make any such offer, sale, pledge or disposition, or to enter into
any such transaction, swap, hedge or other arrangement, without, in each case,
your prior written consent.  In addition, each Investor agrees, itself, that
without the Company’s prior written consent, such Investor shall not, during the
Lock-up Period, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock.
 
(c) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Oregon without regard to the conflict
of laws provisions thereof.
 
(d) Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon (i) personal delivery or upon
deposit in a United States Post Office box, by regular or certified mail with
postage and fees prepaid, addressed, if to an Investor, at its address shown on
the Schedule of Investors, and if to the Company, at the address of its
principal corporate offices or at such other address as such party may designate
by ten days’ advance written notice to the other party or (ii) upon transmittal
via facsimile with receipt of confirmation.
 
(e) Severability.  If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.
 
(f) Jurisdiction; Venue.  With respect to any disputes arising out of or related
to this Agreement, the parties consent to the exclusive jurisdiction of, and
venue in, the state courts in Multnomah County in the State of Oregon (or in the
event of exclusive federal jurisdiction, the courts of the United States
District Court for the District of Oregon).


(Signature Page Follows)


 
 

--------------------------------------------------------------------------------

 
The parties represent that they have read this Common Stock Purchase Agreement
in its entirety, have had an opportunity to obtain the advice of counsel prior
to executing this Agreement, and fully understand this Agreement.  This
Agreement may be executed in counterparts, each of which shall be an original
and all of which together shall constitute one instrument.
 
 
COMPANY:
 
ZNOMICS, INC.
 
 
By: /s/ Kerry D. Rea
Print Name: Kerry D. Rea
Title: Chief Financial
Officer                                                      






INVESTOR:


/s/ Dwight Sangrey
/s/ Charles Blitzer
/s/ Roger Cone
/s/ Stephen Kurtz
/s/ Richard Sessions
/s/ Bruce Beutel
/s/ Kerry Rea
/s/ Mark Philip
 
By:                                                 
 
Address: ____________________
            _______________
            _______________

Fax: ________________________
 


 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Schedule of Investors
 

 
Aggregate
Investor
Price of Shares
Dwight Sangrey
$15,000
[address]
 
[facsimile number]
 
[email address]
 
 
 
Charles Blitzer
$12,000
[address]
 
[facsimile number]
 
[email address]
 
 
 
Roger Cone
$1,000
[address]
 
[facsimile number]
 
[email address]
 
 
 
Stephen Kurtz
$2,000
[address]
 
[facsimile number]
 
[email address]
 
 
 
Richard Sessions
$5,000
[address]
 
[facsimile number]
 
[email address]
 
 
 
Bruce Beutel
$5,000
[address]
 
[facsimile number]
 
[email address]
 
 
 
Kerry Rea
$5,000
[address]
 
[facsimile number]
 
[email address]
 
 
 
Mark Philip
$5,000
[address]
 
[facsimile number]
 
[email address]
 
 
 
 
 
Total
$50,000